DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "after determining" in line 1.  There is insufficient antecedent basis for this limitation in the claim. There is not previous method step of determining. It appears claim 31 is intended to depend from claim 23. 
Claims 32-33, the claims are also rejected due to their indirect or direct dependencies from the rejected base claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 20 recites “retrieving a position encoding matrix associated with a set of positions; selecting a first subset of positions of the set of positions from the position encoding matrix; separating a set of wavelengths into groups of wavelengths; retrieving a first wavelength encoding matrix associated with a first group of wavelengths of the groups of wavelengths; and measuring an intensity for the first group of wavelengths at each position of the first subset of positions.”
Claim 34 recites “selecting a plurality of position encoding states using a position encoding matrix, wherein each of the plurality of position encoding states is associated with a corresponding subset of a set of positions; for each position encoding state, obtaining a set of wavelength-dependent signals; and determining, using the sets of wavelength-dependent signals and an inverse of the position encoding matrix, a plurality of nested signals, each of which is associated with a corresponding wavelength and position.”
Claim 37 recites “generates a position encoding matrix for selecting a first set of positions; … wherein the measurements for the first set of wavelengths is associated with the first set of positions; … wherein the measurements for the second set of wavelengths is associated with the first set of positions; and … determines, an inverse of the wavelength encoding matrix used to determine a plurality of wavelength-dependent signals, each of which is associated with the first set of positions.”
Claims 20-39 will be addressed according to the 2019 Patent Eligibility Guidelines.
Step 1
Claims 20-36 recite a method.
Claims 37-39 recite a system.
Step 2a prong one
in claim 20 the limitations retrieving selecting retrieving and measuring are an abstract idea. The retrieving step is to produce a mathematical matrix as seen in Figure 5A. The measuring step is performing a matrix dot product to calculate the intensity as seen in Figures 5A and 5B. Therefore, the limitations are a mathematical concept.
In claim 34 the limitations selecting and determining are an abstract idea. The selecting is to produce a mathematical matrix as seen in Figure 5A. The determining step is performing a matrix dot product to calculate a value as seen in Figure 5a and 5b. Therefore, the limitations are a mathematical concept.
In claim 37, the limitations generates and determines are an abstract idea. The generate is to produce a mathematical matrix as seen in Figure 5A. The determine limitation is performing a matrix dot product to calculate a value as seen in Figure 5a and 5b. Therefore, the limitations are a mathematical concept.
Step 2a prong two
Claims 20 and 34 fail to recite any additional elements that impose a meaningful limitation on the judicial exception. Thus, it is not seen that the claims as whole integrates the mental process or mathematic formula into a practical application. 
These judicial exception are not integrated into a practical application because the final step “measuring…at each position” is a mathematical step and are merely the results of performing the calculation. The results are not being claimed and used in anyway. The claims are not an improvement in the functioning of a computer or an improvement to other technology or technical field; they do not apply the judicial exception to affect a particular treatment, the claims do not implement the judicial exception with a particular machine or manufacture that is integral to the claim; they do not effect a transformation of a particular article to a different state; and they do not apply the judicial exception in some other meaningful way. See MPEP section 2106.04(d)(I). The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims merely claim the abstract idea of performing mathematical concept to produce a calculation result.
Claim 37 recites additional elements of “a processor” and “light emitters”. These elements do not impose a meaningful limitation on the judicial exception. AS the emitters” are part of the data gathering. And “processor” does not integrate the mental process or mathematical formula into a practical application. Thus, it is seen that the claims as a whole does not integrate the mental process or mathematical formula into a practical application.
Step 2B
Claim 20 and 34 fail to recite any additional elements that amount to significantly more.
Regarding claims 21-33, 35, 36, 38, and 39, the claims recite additional abstract ideas directed to the mental process and mathematical formula. Therefore, do not integrate the abstract idea into a practical application and are not significantly more than the abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 20, 22, 23, 28, 29, 37, and 38 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kats et al. US Pub. No. 2015/0116721.
Regarding claim 20, A method for performing measurements (Figure 46), comprising: 
retrieving a position encoding matrix associated with a set of positions (paragraph 231; Figure 45; Matrix T is an encoding matrix that contains position information); 
selecting a first subset of positions of the set of positions from the position encoding matrix (Figure 45 and 46; paragraph 231 and 232; The matrix T is multiple by array which is a subset of positions shown in figure 45 “I(x_n)”); 
separating a set of wavelengths into groups of wavelengths (paragraph 231 and 232; the set of wavelengths is shown as the array in Figure 45); 
retrieving a first wavelength encoding matrix associated with a first group of wavelengths of the groups of wavelengths (the wavelength encoding matrix is the inverse of the T matrix; Figure 46; paragraph 232); and 
measuring an intensity for the first group of wavelengths at each position of the first subset of positions (paragraph 232; Figure 46; the intensity is measured by taking the inverse matrix and determining the spectrum as a function of position).
Regarding claim 22, producing an associated first group of wavelength dependent signals at each position of the first subset of positions by using a wavelength decoding matrix associated with the first group of wavelengths and the intensity measurements of the first group of wavelengths; and combining all wavelength dependent signals of the measured groups of wavelengths after all the groups of wavelengths are measured at each position of the first subset of positions (Figures 45 and 46; paragraphs 231 and 232; all of the wavelengths are measured).
Regarding claim 23, retrieving a wavelength decoding matrix associated with the first group of wavelengths; producing an associated first group of wavelength dependent signals at each position of the subset of positions by using the wavelength decoding matrix and the intensity measurements of the first group of wavelengths; after producing an associated first group of wavelength dependent signals, determining whether all groups of wavelengths have been measured (Figures 45 and 46; paragraphs 231 and 232; all of the wavelengths are measured).
Regarding claim 28, measuring the intensity for the first group of wavelengths at each position of the first subset of positions further comprises determining a set of signal values included in a signal intensity matrix (Figure 45).
Regarding claim 29, wherein measuring the intensity for the first group of wavelengths at each position of the first subset of positions further comprises measuring a reference intensity (Figure 46, “calibration”). 
Regarding claim 37, A system, comprising: a processor that generates a position encoding matrix for selecting a first set of positions (paragraph 232; Figure 45); one or more first light emitters that emits a first set of wavelengths of light associated with a wavelength encoding matrix (paragraph 232 “light source not shown”), wherein the measurements for the first set of wavelengths is associated with the first set of positions (paragraph 232, the spectrum is a function of position); the one or more first light emitters that emits a second set of wavelengths of light associated with a wavelength encoding matrix (paragraph 232 “light source not shown”) wherein the measurements for the second set of wavelengths is associated with the first set of positions (paragraph 231 and 232 spectrum is a function of position); and the processor that determines, an inverse of the wavelength encoding matrix used to determine a plurality of wavelength-dependent signals, each of which is associated with the first set of positions (paragraph 232; Figure 46 inverse matrix is used to calculate the spectrum as a function of position).
Regarding claim  38, wherein: the processor determines an inverse of the position encoding matrix used to determine a set of wavelength and position dependent signals; and the processor combines the wavelength and position dependent signals (Figure 46; step 4607).
Allowable Subject Matter
Claim 34 would be allowable if the above 101 rejections
Claims 21, 24-27, 30-33, 35, 36, and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. And if the 101 rejections and 112b rejections above are overcome.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 34, The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “selecting a plurality of position encoding states using a position encoding matrix, wherein each of the plurality of position encoding states is associated with a corresponding subset of a set of positions; for each position encoding state, obtaining a set of wavelength-dependent signals; and determining, using the sets of wavelength-dependent signals and an inverse of the position encoding matrix, a plurality of nested signals, each of which is associated with a corresponding wavelength and position.” in combination with the remaining limitations of the claim.
Therefore, prior art of record neither anticipates nor renders obvious the instant application claimed invention as a whole either taken alone or in combination.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227. The examiner can normally be reached M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Decenzo/           Primary Examiner, Art Unit 2877